Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to communication filed 12/27/21.

Response to Amendment
	The examiner acknowledges the amendment of claims 1 and 32.
Response to Arguments
	Regarding applicant’s regarding the electrostatic discharge protection, the reference of Hilgers is now relied upon for teaching the electrostatic discharge protection mechanism includes circuit connection formed inside the silicon chip of the passive tracking device (paragraph 069).

            

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11-12, 22, 24, 25, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner US Patent Application Publication 20170180919 in view of Butler et al. US Patent Application Publication 20170270323 and further in view of Hilgers US Patent Application Publication 20080186245.


          Regarding claim 1, Rittner teaches an intelligent tracking system comprising:

one or more passive tracking devices (2), wherein each passive tracking device includes one or more transceivers and is energized by an electromagnetic frequency, and wherein in response to being energized each passive tracking device transmits a short message (paragraph 035,037,038);

an exciter (4) that emits the electromagnetic frequency that energizes the one or more passive tracking devices (paragraph 037); and

a tracker (8) that receives short messages from the one or more passive tracking devices and confirms the presence of the one or more passive tracking devices in a vicinity of the tracker based on the received messages (paragraph 043). Rittner is silent on teaching an electrostatic discharge protection mechanism at a connection between an antenna of the passive tracking device and a silicon chip of the passive tracking device. Butler in an analogous art teaches an electrostatic discharge protection mechanism at a connection between an antenna of the tracking device and a silicon chip of the tracking device (paragraph 077). Rittner in view of Butler is silent on teaching the electrostatic discharge protection mechanism includes circuit connection formed inside the silicon chip of the passive tracking device. Hilgers in an analogous art teaches the electrostatic discharge protection mechanism includes circuit connection formed inside the silicon chip of the passive tracking device (paragraph 069).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have an electrostatic discharge protection mechanism at a connection between an antenna of the passive tracking device and a silicon chip of the passive tracking device in the tracking device of Rittner as disclosed by Butler in view of Hilgers because such modification improves the reliability of the tracking device by protecting the chip from been damaged by electrostatic discharge. The electrostatic discharge protection mechanism includes circuit connection formed inside the silicon chip of the passive tracking 

         Regarding claim 2, Rittner teaches the short messages are Bluetooth low energy beacons (paragraph 042).

       Regarding claim 3, Rittner teaches of the Bluetooth Low Energy beacons includes a respective device identifier of a respective passive tracking device of the one or more passive tracking devices that transmitted the Bluetooth Low Energy beacon (paragraph 015).

          Regarding claim 4, Ritter teaches each of the short messages includes a respective device identifier of a respective passive tracking device of the one or more passive tracking devices that transmitted the short message (paragraph 015).
         Regarding claim 11, Ritter teaches the exciter is embedded in the tracker (paragraph 057).

        Regarding claim 12, Ritter teaches the exciter (4) is a stand-alone device (paragraph 035).
         Regarding claim 22, Rittner teaches the exciter includes a multi-band antenna such that the exciter transmits the electromagnetic frequency at a first frequency and receives short messages at a second frequency (Bluetooth is transmitted around 2.4Ghz and energy signal transmitted at 915Mhz, paragraph 012,013, single antenna is used for transmitting the energy signal and receiving data, fig. 3, paragraph 056).
          Regarding claim 24, Rittner teaches the one or more passive tracking devices are each embedded in a tracking label that is affixed to an item (paragraph 09).
          Regarding claim 25, Rittner teaches the tracker is a user device configured to communicate with the one or more passive tracking devices (smartphone, paragraph 019).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner US Patent Application Publication 20170180919 in view of Butler et al. US Patent Application Publication 20170270323 in view of Hilgers US Patent Application Publication 20080186245 and further in view of Rajakarunanayake et al. US Patent Application Publication 20150007347.
          Regarding claims 5-6, Rittner is not explicit in teaching the respective passive tracking device encrypts the respective device identifier in the short message using a low power encryption algorithm. Richter in an analogous art teaches the tracking device encrypts the respective device identifier in the short message using a low power encryption algorithm and teaches the respective passive tracking device encrypts the respective device identifier in the short message based on a shared secret key and a shared secret pattern (paragraph 025). 
	It would have been obvious to one of ordinary skill in the art to modify the system of Ritter in view of Butler in view of Hilgers at the time of the invention as disclosed by Rajakarunanayake et al. because such modification improves the security of the system by preventing unauthorized device from obtaining the data transmitted from the tracking device.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner US Patent Application Publication 20170180919 in view of Butler et al. US Patent Application Publication .
          Regarding claims 7-8, Rittner in view of Butler in view of Hilgers in view of Rajakarunanayake et al is silent on teaching the shared secret pattern defines a pattern at which random bits are inserted into the short message prior to encryption with the shared secret key. Labrou et al. in an analogous art teaches the shared secret pattern defines a pattern at which random bits are inserted into the short message prior to encryption with the shared secret key and teaches an authenticating device that authenticates the respective passing device using the shared secret pattern and the shared secret key (paragraph 087).
	It would have been obvious to one of ordinary skill in the art to modify the system of Rittner in view of Butler in view of Hilgers in view of Rajakarunanayake as disclosed by Labrou because such modification improves the security of the system by preventing unauthorized device from obtaining the data transmitted from the tracking device.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner US Patent Application Publication 20170180919 in view of Butler et al. US Patent Application Publication 20170270323 in view of Hilgers US Patent Application Publication 20080186245 in view of Rajakarunanayake et al. US Patent Application Publication 20150007347 in view of Labrou et al. US Patent Application Publication 20040030894 and is further in view of Daoura et al. US Patent Application Publication 20180262894.

         Regarding claims 9-10, Ritter is silent on teaching the authenticating device is the tracker and the authenticating device is a backend server system in communication with the tracker. Daoura et al. in an analogous art teaches the authenticating device is the tracker and the authenticating device is a backend server system in communication with the tracker (paragraph 0160).



    Claims 13-16, 18-19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner US Patent Application Publication 20170180919 in view of Butler et al. US Patent Application Publication 20170270323 in view of Hilgers US Patent Application Publication 20080186245and further
in view of Daoura et al. US Patent Applicant Publication 20160277879.
	Regarding claims 13-14, Rittner is silent on teaching a backend server system that maintains locations of the one or more passive tracking devices. Daoura et al. in an analogous art teaches a backend server system that maintains locations of the one or more passive tracking devices and teaches the backend server system manages an inventory of items via the locations of the one or more passive tracking devices (paragraph 0133).
	It would have been obvious to one of ordinary skill in the art to modify the system of Rittner 
In view of Butler in view of Hilgers as disclosed by Daoura et al. at the time of the invention because such modification provides a central location for managing tracking devices and storing data associated with the tracking device.

                Regarding claim 18-19, Rittner is silent on teaching the one or more passive tracking devices each include a motion sensor that outputs motion data that indicates a respective motion of the passive tracking device, wherein the motion data is included in the short message upon the passive tracking device being energized. Daoura et al. in an analogous art teaches the one or more passive tracking devices each include a motion sensor that outputs motion data that indicates a respective motion of the passive tracking device, wherein the motion data is included in the short message upon the passive tracking 

	It would have been obvious to one of ordinary skill in the art to modify the system of Rittner in view of Butler in view of Hilgers at the time of the invention as disclosed by Daoura because such modification provides for the effective tracking and monitoring of the location of the tracking device 


              Regarding claims 15-16, Rittner is silent on teaching the one or more passive tracking devices each include a temperature sensor that outputs a current temperature upon being energized, wherein each passive tracking device includes the current temperature data in the short message output by the passive tracking device, and wherein the tracker applies a time stamp to the current temperature data based on a time at which the short message received the short message from the passive tracking device. Daoura et al. in an analogous art teaches the one or more passive tracking devices each include a temperature sensor that outputs a current temperature upon being energized (paragraph 081,082,088). Daoura also teaches the tracker applies a time stamp to the current temperature data based on a time at which the short message received the short message from the passive tracking device (paragraph 0140, 0143).  Daoura teaches a backend server system that maintains a temperature log based on the current temperature data in the respective short messages transmitted by the passive tracking devices and the time stamps corresponding to the current temperature data received in the respective short messages (paragraph 081, 0132, and 0143).
	It would have been obvious to one of ordinary skill in the art to modify the system of Rittner as in view of Butler in view of Hilgers as disclosed by Daoura et al. at the time of the invention because such modification increases the functionalities of the tracking device by providing an indication of the environmental condition in which the tracking device is location.

	It would have been obvious to one of ordinary skill in the art to modify the system of Rittner in view of Butler in view of Hilgers as disclosed by Daoura et al.at the time of the invention because such modification provides an effective means a providing an easily perceivable indication of the movement of the tracking device.

	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner US Patent Application Publication 20170180919 in view of Butler et al. US Patent Application Publication 20170270323and further in view of Stingel et al. US Patent Application Publication 20170161679.
	Regarding claim 17, Rittner is silent on teaching the one or more passive tracking devices each include a light sensor that outputs a value indicating a detection of ambient light in a vicinity of the passive tracking device, wherein the value is included in the short message upon the passive tracking device being energized. Stingel et al. in an analogous art teaches the tracking device include light sensor that outputs a value indicating a detection of ambient light in a vicinity of the passive tracking device, wherein the value is included in the short message upon the passive tracking device being energized. (paragraph 020).
             It would have been obvious to one of ordinary skill in the art to modify the system of Rittner in view of Butler at the time of the invention as disclosed by Stingel et al. because such modification increases the functionalities of the tracking device by providing an indication of the environmental condition in which the tracking device is location.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner US Patent Application Publication 20170180919 in view of Butler et al. US Patent Application Publication 20170270323 in view of Hilgers US Patent Application Publication 20080186245 and further in view of Navab US Patent Application Publication 20030080978.
	Regarding claim 20, Rittner is silent on teaching an augmented reality enabled device that is configured to display an indicia of a passive tracking device when the augmented reality enabled device is oriented in a direction of the passive tracking device. Navab in an analogous art teaches an augmented reality enabled device that is configured to display an indicia of a passive tracking device when the augmented reality enabled device is oriented in a direction of the passive tracking device (paragraph 04).
	It would have been obvious to one of ordinary skill in the art to modify the system of Rittner in view of Butler in view of Hilgers at the time of the invention as disclosed by Navab because such modification provides an alternative application environment in which the tracking device can be employed.
    Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner US Patent Application Publication 20170180919 in view of Butler et al. US Patent Application Publication 20170270323 in view of Hilgers US Patent Application Publication 20080186245 and further in view of Tran et al. US Patent Application Publication 20120076184.
	Regarding claim 21, Rittner is silent on teaching the one or more passive tracking devices include a multi-band antenna such that each passive tracking device receives the electromagnetic frequency at a first frequency and transmits the short messages at a second frequency. Tran et al. in an analogous art teaches a tracking device include a multi-band antenna such that each passive tracking device receives the electromagnetic frequency at a first frequency and transmits the short messages at a second frequency (abstract).
	It would have been obvious to one of ordinary skill in the art to modify the system of Rittner in view of Butler in view of Hilgers at the time of the invention as disclosed by Tran et al. because such modification provides an improvement by providing a more frequency agile and adaptive system.
23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner US Patent Application Publication 20170180919 in view of Butler et al. US Patent Application Publication 20170270323 in view of Hilgers US Patent Application Publication 20080186245 and further in view of Sinha US Patent 5456779.

	Regarding claim 23, Rittner teaches the tracking device including an antenna for receiving and tracking data (paragraph 056) but is silent on teaching the antenna comprises include an antenna comprised of metallic paint. Sinha in an analogous art teaches applying a metallic paint to an antenna in order to provide the desirable electrical properties (col. 1 line 58-col. 2 line 4).
	It would have been obvious to one of ordinary skill in the art to apply a metal paint to the antenna of the tracking device of Rittner in view of Butler in view of Hilgers as disclosed by Sinha as the time of the invention because such modification provides the desired electrical properties for transmitting and receiving signals.

    Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner US Patent Application Publication 20170180919 in view of Butler et al. US Patent Application Publication 20170270323 in view of Hilgers US Patent Application Publication 20080186245 and further in view of Kim et al. US Patent Application Publication 20150022016.

	Regarding claim 27, Rittner is silent on teaching the tracker is configured to determine a characterization of an environment of the tracker and to determine a form of communication with which the tracker communicates with a backend server based on the characterization, wherein the tracker is configured to select from more than one different form of communication. Kim et al. in an analogous art teaches determine a characterization of an environment of a device and determine a form of communication with which the device communicates with (communication channel is selected based on the interference present in the environment, paragraph 0139).
. 

    Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner US Patent Application Publication 20170180919 in view of Butler et al. US Patent Application Publication 20170270323 in view of Hilgers US Patent Application Publication 20080186245.
and further in view of Cronin US Patent 5599205.
           Regarding claim 29, Rittner is silent on teaching a passive tracking device of the one or more passive tracking devices is fabricated with an electrostatic discharge protection mechanism at a connection between an antenna of the passive tracking device and a silicon chip of the passive tracking device. Cronin in an analogous art teaches fabricating a device with an electrostatic discharge protection mechanism and the electrostatic discharge protection is removed after the silicon chip is inlayed into a housing of the device (paragraph 029,030).
	It would have been obvious to one of ordinary skill in the art to modify the system of Rittner in view of Butler in view of Hilgers to include an electrostatic discharge protection mechanism at a connection between an antenna of the passive tracking device and a silicon chip of the passive tracking device and the electrostatic discharge protection is removed after the silicon chip is inlayed into a housing of the tracking device because such modification provides an improvement in order to protect the tracking device from electrostatic charge.

     Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittner US Patent Application Publication 20170180919 in view of Butler et al. US Patent Application Publication .
          Regarding claim 30, Rittner is silent on teaching the passive tracking devices include multi-medium tracking devices that are configured with an RFID transmitter and a BLE transmitter, such that the multi-medium tracking devices may be read via RFID or BLE. Brideglall in an analogous art teaches the passive tracking devices include multi-medium tracking devices that are configured with an RFID transmitter and a BLE transmitter, such that the multi-medium tracking devices may be read via RFID or BLE (paragraph 029,041).
	It would have been obvious to one of ordinary skill in the art to modify the system of Rittner in view of Butler in view of Hilgers at the time of the invention as disclosed by Brideglall because such modification improves the system of Rittner in view of Butler by providing for a more frequency agile and adaptable device for allowing communication with different communication protocol.






Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 28, the prior art of record is silent on teaching the passive tracking device is configured to:
transmit an advertising packet to the tracker in response to being energized using one of the plurality of antennas, wherein the advertising packet indicates the antenna being used and receive a response packet 

	Claim 32 is allowed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2686